*279Opinion by
Johnson, J.
At the trial, it was stipulated that the application for an allowance for bottom sediment and water in excess of the usual amount found in crude petroleum was filed, as required by the customs regulations. However, no testimony was offered, or were the official papers placed in evidence. The protest was overruled, the court holding that there was nothing before it from which to determine whether or not the imported oil contained excessive bottom sediment and water or the quantity thereof.